Citation Nr: 1738842	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (as secondary to service-connected non-Hodgkin's Lymphoma). 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (as secondary to service-connected non-Hodgkin's Lymphoma).
  
3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity (as secondary to service-connected non-Hodgkin's Lymphoma). 

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity (as secondary to service-connected non-Hodgkin's Lymphoma).
 
5.  Entitlement to an initial rating in excess of 10 percent for a scar on the abdomen associated with non-Hodgkin's lymphoma.

6.  Entitlement to an initial rating in excess of 10 percent for intestinal neoplasm (claimed as symptoms to include abdominal pain, diarrhea, and constipation) (as secondary to service-connected non-Hodgkin's Lymphoma).

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), associated with non-Hodgkin's lymphoma. 

8.  Entitlement to separate ratings for residuals of service-connected non-Hodgkin's lymphoma claimed as hearing loss, tinnitus, and vision problems.  


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey which granted service connection for non-Hodgkin's lymphoma and assigned a noncompensable evaluation.  In a February 2012 rating decision, the RO denied service connection for bilateral hearing loss disability, and cataract and dry eye disability.  In a May 2017 rating decision, the RO granted service connection for the following disabilities secondary to his non-Hodgkin's lymphoma: PTSD, intestinal neoplasm, a scar on the abdomen, and bilateral peripheral neuropathy of the upper and lower extremities.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in February 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The Veteran's attorney has requested an earlier effective date of June 28, 2010 for the peripheral neuropathy awards.  The Veteran's service-connected disabilities are considered as part of his claim for an initial compensable rating for non-Hodgkin lymphoma for which he is in receipt of service connection effective from June 28, 2010.  As noted above, in a May 2017 rating decision, the RO granted service connection for several disabilities secondary to his non-Hodgkin's lymphoma.  Other than the rating for the scar which was given an effective date of June 28, 2010, the other disabilities were assigned effective dates of October 22, 2014.  This effective date assignment is within the scope of the increased rating issue on appeal currently before the Board because the Veteran is seeking a compensable rating for non-Hodgkin's lymphoma which is rated based on residuals.  Under the particular circumstances of this case, the Board has determined that it is reasonable to recognize the new matter of revising the recent effective date assignments separately from the broader increased rating appeal.  This enables the Board to appropriately simplify the case (and results in a benefit to the Veteran) by revising the recent effective date assignments with a determination at the current time.  The Board has accordingly characterized the issues on the title page of this decision.  In sum, the Board finds that the below-adjudicated disabilities should have the same effective date as that of his service-connected non-Hodgkin's lymphoma to which they are related.  Thus, the ratings for those disabilities are effective from June 28, 2010.

The issues of entitlement to a separate rating for residuals of service-connected non-Hodgkin's lymphoma claimed as hearing loss, tinnitus, and vision problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right lower extremity peripheral neuropathy has been shown by probative evidence to be no worse than mild incomplete paralysis of the sciatic nerve in severity. 

2.  The Veteran's left lower extremity peripheral neuropathy has been shown by probative evidence to be no worse than mild incomplete paralysis of the sciatic nerve in severity. 

3.  The Veteran's right upper extremity peripheral neuropathy has been shown by probative evidence to be no worse than mild incomplete paralysis of the median nerve in severity. 

4.  The Veteran's left upper extremity peripheral neuropathy has been shown by probative evidence to be no worse than mild incomplete paralysis of the median nerve in severity.

5.  The Veteran's abdominal scar, which is 18 x 1 cm in size, is stable and does not cause limitation of function.

6.  During the rating period on appeal, the Veteran's intestinal disability has been manifested by intermittent abdominal pain, diarrhea, and constipation but has not caused anemia, weight loss, small bowel obstruction, or impairment in health.

7.  During the rating period on appeal, the Veteran has maintained a marriage, has had a good relationship with his children, has attended regular religious services, and has acted as a minister, with complaints of symptoms to include sleep disturbances, anxiety, and irritability, but without hallucinations, delusions, impaired judgment, impaired speech, impaired thinking, homicidal ideation, severe memory loss, poor insight, and without symptoms causing more than occupational and social impairment with occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks.

8.  An effective date of June 28, 2010 is warranted for the assignment of a 10 percent rating for bilateral upper and lower peripheral neuropathy, and intestinal neoplasm, and for an assignment of a 30 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity as secondary to service-connected non-Hodgkin's Lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.124a, Diagnostic Code (DC) 7715-8520 (2016). 

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity as secondary to service-connected non-Hodgkin's Lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.124a, DC 7715-8520. 

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity as secondary to service-connected non-Hodgkin's Lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.124a, DC 7715-8515 (DC 2016). 

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity as secondary to service-connected non-Hodgkin's Lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107; 38 C.F.R. § § 4.3, 4.7, 4.124a, DC 7715-8515.

5.  The criteria for a rating in excess of 10 percent for a scar on abdomen associated with non-Hodgkin's lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107; 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.118, DC 7804 (2016).

6.  The criteria for a rating in excess of 10 percent for intestinal neoplasm as secondary to service-connected non-Hodgkin's lymphoma have not been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107; 38 C.F.R. § § 4.3, 4.7, 4.114, DC 7328-7301 (2016).

7.  The criteria for a rating in excess of 30 percent for PTSD as secondary to service-connected non-Hodgkin's Lymphoma have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2016). 

8.  The criteria for an effective date of June 28, 2010 for the assignment of a 10 percent rating for bilateral upper and lower peripheral neuropathy, an intestinal neoplasm, and for an assignment of a 30 percent rating for PTSD have been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 4.3, 4.7, 4.118 - 4.130 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


Peripheral Neuropathy - Lower Extremities

The Veteran is in receipt of a 10 percent rating under DC 7715-8520.  The Board finds that the evidence of record does not support a finding that the Veteran is entitled to a higher evaluation.  

The Board has considered the medical evidence for the rating period on appeal, as well as the history of the Veteran's disability as it may provide evidence of severity of the Veteran's disability and continuity of symptoms.  

The clinical records prior to 2017 are negative for peripheral neuropathy of the lower extremities and reflect that the Veteran was "doing very well" with no residuals of his disease and no specific complaints.  (See November 2005, November 2006, October 2007, and October 2008 Memorial Hospital for Cancer and Allied Diseases (Memorial) records.)  A May 2010 Centrastate Medical Center record reflects that the Veteran was seen for crampy abdominal pain.  It was noted that the "remainder of systems is entirely within normal limits."

A July 2010 VA examination report reflects that the Veteran reported that his non-Hodgkin's lymphoma treatment was completed in March 2001, and he had a partial colectomy in April 2001.  Since that time, he reported that he had decreased strength in his abdominal muscles but it was improving.  He reported that he walks two miles for exercise every other day.  He also reported that the non-Hodgkin's lymphoma was in remission.  

In sum, the evidence noted above reflects that the Veteran was seen on several occasions as follow-up to his non-Hodgkin's lymphoma and did not report any lower extremity symptoms.  

The Veteran testified at the October 2014 hearing that the feeling in his toes has "not come back".  

A March 2017 VA examination report reflects that the Veteran reported that the first three toes on both feet feel asleep and/or he cannot feel them.  He reported that the symptoms are worse in the winter.  

The 2017 VA examiner noted that the Veteran did not have constant or intermittent pain in the lower extremities.  He had mild paresthesias and/or dysesthesias, and numbness.  He had full muscle strength with no muscle atrophy.  He had normal muscles in the knee, but hypoactive in the ankle.  Upon sensory examination, he had normal findings to light touch for the thigh/knee, and lower leg/ankle.  He had decreased (but not absent) sensation in the feet/toes.  He had a normal gait, and no trophic changes.  Upon nerve testing, the Veteran had mild incomplete paralysis of the sciatic nerve; all other nerves affecting the lower extremities were normal.

Under DC 8520, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  The evidence noted above does not reflect that the Veteran's disabilities are of such severity as to be considered more than mild incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The evidence is against a finding that the Veteran's symptoms rise to the level of moderate or more severe.  He has not had pain, muscle atrophy, or tropic changes.  Although he has a hypoactive reflex in the ankle and mild paresthesias and/or dysesthesias, and numbness, he has a normal gait, is able to walk two miles at a time, and has full muscle strength.  Thus, his symptoms are no more than mild.  

The Board has considered whether the Veteran would be entitled to a higher evaluation under another pertinent diagnostic code, but finds that not only are other nerves not affected, but the highest rating under those diagnostic codes (DCs 8521-8530) for mild impairment is also 10 percent.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, and but does not find that the evidence is of such approximate balance as to warrant its application with regard to the issues denied above. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Peripheral Neuropathy - Upper Extremities

The Veteran is in receipt of a 10 percent rating under DC 7715-8515 for each upper extremity.  The Board finds that the evidence of record does not support a finding that the Veteran is entitled to a higher rating. 

As noted above, the Board has considered the medical evidence for the rating period on appeal, as well as the history of the Veteran's disability as it may provide evidence of severity of the Veteran's disabilities and continuity of symptoms.  In his 2014 hearing, the Veteran testified that feeling in his fingertips and toes had not returned.  His attorney stated these symptoms made it difficult for him to count money or fish with his grandson and son.

A January 11, 2001 Memorial record reflects that the Veteran has been tolerating his chemotherapy well, with a current complaint of mild fatigue and he "has also noted some mild numbness in the thumbs bilaterally but that does not interfere with activity".  The January 2001 Memorial discharge summary notes that the Veteran had a past medical history of mononeuritis of the left hand with numbness of the four and fifth fingers.  (However, this was in 2001, and the Veteran's radial nerve has been found to be normal during the rating period on appeal (See 2017 VA examination report.))  

Additional private records are negative for complaints of the upper extremities.  As noted above, they note that the Veteran was "doing very well" with no residuals of his disease and no specific complaints.  (See November 2005, November 2006, October 2007, and October 2008 Memorial Hospital for Cancer and Allied Diseases (Memorial) records.)  A May 2010 Centrastate Medical Center record reflects that the Veteran was seen for crampy abdominal pain.  It was noted that the "remainder of systems is entirely within normal limits."  A July 2010 VA examination report is negative for complaints of the upper extremities. 

In sum, the evidence noted above reflects that the Veteran was seen on several occasions as follow-up to his non-Hodgkin's lymphoma after treatment and did not report any upper extremity symptoms; thus, the Board finds that any such symptoms were mild in nature.  In fact, the area involved impacted just the tips of the fingers and the toes.  The Board finds that if the Veteran had more than mild upper extremity symptoms, it would have been reasonable for him to have reported it to his providers rather than state that he was doing very well and had no complaints.  . 

The Veteran testified at the October 2014 hearing that the feeling in his fingers has "not come back".  The March 2017 VA examination report reflects that the Veteran reported that the he cannot feel in the fingertips of all fingers in both hands, that the symptoms are worse in the winter, that the symptoms started after chemotherapy in 2001 but were not as bad as they are currently.  

The examiner noted that the Veteran did not have constant or intermittent pain in the upper extremities.  He had mild paresthesias and/or dysesthesias, and numbness.  He had full muscle strength with no muscle atrophy.  He had normal muscle strength bilaterally, and normal reflexes bilaterally.  Upon sensory examination, he had normal findings to light touch for the shoulder area and inner/outer forearms.  He had decreased (but not absent) sensation in the hands/fingers.  He had no trophic changes.  Upon nerve testing, the Veteran had mild incomplete paralysis of the median nerve; all other nerves (radial, ulnar, musculocutaneous, circumflex, and long thoracic) affecting the upper extremities were normal.

Under DC 8515, mild incomplete paralysis warrants a 10 percent regardless of which upper extremity is involved.  A moderate incomplete paralysis warrants 30 percent on the major side and 20 percent on the minor side; severe incomplete paralysis warrants 50 percent on the major side and 40 percent on the minor side; and complete paralysis warrants 70 percent on the major side and 60 percent on the minor side. 

The evidence is against a finding that the Veteran's symptoms rise to the level of moderate or more severe.  He has not had pain, muscle atrophy, or tropic changes.  In addition, despite his attorney's reports of trouble fishing and handling money, objective testing has not shown reduced grip, limitation of flexion or extension, shoulder problems, elbow problems, or a weakened wrist.  The Board finds that a 10 percent rating per extremity adequately compensates the Veteran for the loss of feeling, or feeling of sleeping, fingertips.

The Board has considered whether the Veteran would be entitled to a higher evaluation under another pertinent diagnostic code, but finds that not only are other nerves not affected.  As noted above, the Veteran had a normal nerves other than the median upon examination in 2017, and there is no evidence during the rating period on appeal that any nerve other than the median was involved.  Although the radial nerve was mentioned in 2001, it was not noted to be affected after cessation of treatment or any time after 2001; thus, a rating under DC 8514 is not appropriate.  In addition, the Veteran's shoulder, elbow, and wrist have not been affected; thus, the Board finds that a rating under DCs 8510-8514 is not appropriate.

Based on the foregoing, a higher rating is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Scar

The Veteran is in receipt of a scar on the abdomen associated with non-Hodgkin's lymphoma evaluated as 10 percent disabling under DC 7804 from June 28, 2010.  The evidence is against a finding that a higher evaluation is warranted.  A 10 percent rating is warranted for one painful scar; there is no competent credible evidence of record which supports a higher rating (i.e. that the scar is also unstable, that the area exceeds six inches in size, or that it causes limitation of motion).  

Historically, the clinical records reflect a well healed wound/scar (e.g. See November 2005, November 2006, and July 2010 clinical records/examination report).

The Veteran testified that he has a scar from his sternum down to his belly button, and that it tightens the area and he feels it constantly.  He stated that sometimes he takes a muscle relaxer.

A May 2017 VA examination report reflects that the Veteran reported pain involving the scar, especially with direct pressure/touch, and certain abdominal movements.  There was no loss of covering of the skin over the scar.  The scar was noted to be 18 x 1 cm in size and described as surgical non-linear.  The examiner stated that there was no breakdown, and some keloid involvement of the scar measuring 3 cm in length and 1 cm in width.  The scar was tender to palpation along the superior aspect.  The scar did not cause functional loss or limitation of function despite some pain.  The Veteran's scar was not unstable. 

Based on the foregoing, to include the size, location, stability, and number of scars (i.e. one), a higher rating is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Entitlement to an increased rating for intestinal neoplasm

The Veteran's disability is rated as 10 percent disabling under DC 7328-7301.

Historically, private records are negative for abdominal issues, and reflect that the Veteran specifically denied abdominal pain (See October 2007, October 2008), reported that his bowels move once a day (November 2006), and reported that his bowels moved regularly (November 2005).  A February 2010 record reflects that the Veteran had no complaints at his physical, was on a diet, and keeps lowering weight.

The records reflect that in May 2010, the Veteran sought treatment for nausea and vomiting, and an onset of diarrhea for one day associated with abdominal discomfort.  The impression was initially adhesive small bowel obstruction and/or "partial small bowel obstruction, most likely secondary to adhesions.  A radiology report from May 8, 2010 reflects " findings consistent with a small bowel obstruction."  A radiology report from May 12, 2010 reflects that after treatment, there was no evidence of a small bowel obstruction and no obvious mass lesion.  Additional May 2010 records reflect that the Veteran's symptoms resolved with treatment and he no longer had diarrhea.  They note that the Veteran was actively trying to lose weight (and had lost 35 pounds on a diet and with exercise).  

A July 2010 VA examination report reflects that the Veteran reported his May 2010 problems, but that he had no current GI symptoms.  He was actively trying to lose weight and was on a diet.

A November 2011 private record reflects that the Veteran sought treatment for stomach pain.  He was noted to have some discomfort in the abdomen with no guarding.  The assessment was viral enteritis.  The Veteran was to follow up in two to three days if he was not better.  (There are not follow-up records indicating continued complaints or complaints related to his service-connected disability.)

The Veteran testified at the 2014 Board hearing that after his May 2010 treatment, the symptoms returned "a couple of months later" and that once or twice monthly he gets severe pain on the right side.  He reported that he had been told just to take stool softeners and if he does, the pain is not as much.  He further testified that when he gets constipated, he takes a stool softener which then causes diarrhea, and thus, he has a "never ending battle" between diarrhea and constipation.  He testified that he does not know how it will be on a daily basis.

A March 2017 VA examination report reflects that the Veteran reported that he has diarrhea with multiple episodes occurring for two to three days followed by constipation.  He also reported associated crampy abdominal pain and bloating during episodes of diarrhea, for which he takes Imodium.  There was no hospitalization or treatment for a small bowel obstruction since 2010.  The Veteran's symptoms were described as moderate with no weight loss.  It was noted that the Veteran does not have short gut syndrome as the amount and length of the small bowel is not significant.  There was also no evidence of bowel obstructions or adhesions at the time of the examination.  The Veteran did not have malnutrition, serious complications or other general health effects attributable to his intestinal condition.  While he had episodes of alternating diarrhea and constipation, as well as abdominal bloating during episodes of diarrhea, the clinician found that he did not have abdominal "distress", "exacerbations", or "attacks".  Moreover, his condition did not impact his ability to work. 

The Board finds, based on the foregoing, that an increased rating is not warranted.  Under DC 7328, the Veteran would be entitled to a higher rating if his service-connected disability caused diarrhea, anemia, and inability to gain weight (20 percent), or definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss (40 percent), or marked interference with absorption and nutrition, manifested by severe impairment of heath objectively supported by examination findings including material weight loss (60 percent).  The evidence is against a finding that the Veteran has anemia, an inability to gain weight, or any weight loss caused by his disability.  The minimum rating under DC 7328 requires anemia and an inability to gain weight, neither of which is present in the Veteran's case.  Thus, under DC 7528, he is not entitled to a compensable rating.  

Under Diagnostic Code 7301 (adhesions of the peritoneum), the Veteran would be entitled to a higher evaluation if his service-connected disability caused moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain (30 percent), or if it caused severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage (50 percent).  The evidence is against a finding that the Veteran has moderately severe or worse adhesions with partial obstruction, or more serious symptoms.  Thus, a higher evaluation is not warranted. 

The Board has also considered other rating codes but finds that they are not applicable.  The Veteran has not had a resection of the large intestine; thus, DC 7329 is not applicable; the Board will not rate a disability by analogy when there is already a diagnostic code specific to the Veteran's disability (i.e. DC 7328).  The Veteran's disability does not cause fecal discharge (DC 7330) or severe symptoms with more or less constant abdominal distress required for a higher evaluation under DC 7319 (irritable colon syndrome)

Under the schedule for rating disabilities of the digestive system, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. See 38 C.F.R. § 4.114.  Rather, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation. Id.  The Veteran is currently in receipt of the highest rating which most accurately reflects his overall disability picture.

In sum, the Veteran's disability picture does not warrant a rating in excess of 10 percent under any pertinent diagnostic code.  Based on the foregoing, a higher rating is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Acquired Mental Disorder/PTSD

The Veteran is in receipt of service connection for PTSD rated as 30 percent disabling.  Private treatment records reflect that in 2010, the Veteran was prescribed Alprazolam, which is an anti-anxiety medication. (A February 2010 record reflects that it had last been refilled in January 2010).

The Veteran testified at the 2014 Board hearing that his non-Hodgkin's lymphoma has caused him anxiety and he panics "a little bit".  His attorney has stated that the Veteran suffers from insomnia, anxiety, occasional panic, tremors and palpitations.

A May 2017 VA examination report reflects that the Veteran had a good relationship with his two children, and his two grandchildren.  He reported that he spends his time with his family, going to sporting events, serving as a minister, and attending church.  He reported that he sometimes does consulting work in his few of pharmaceutical manufacturing and denied any difficulties with employment.  However, he also reported that he is "preoccupied with his Vietnam experiences and his lymphoma, which is disruptive to his day-to-day life."  The Veteran reported his mental health symptoms "slowed him down" on the job and relationships have been strained by his propensity to lash out.  He reported spending excessively.  The Veteran also reported that he gets verbally aggressive with his wife, son, and strangers, and throws and punches things in anger.  

The examiner also considered the Veteran's other reported symptoms, to include distressing dreams, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, anxiety, panic attacks that occur weekly or less often, impaired judgment, and difficulty establishing and maintaining effective work and social relationships. 

The examiner found that the Veteran had PTSD due to his service in Vietnam and that his non-Hodgkin's lymphoma aggravated this PTSD.  The examiner also found that at the time of his diagnosis, additional mental health "symptoms also emerged at this time, but they are consistent with symptoms experienced by individuals diagnosed with PTSD and do not rise to a level warranting an additional mental health diagnosis."

Upon examination in 2017, the examiner found that the Veteran was open and cooperative.  His speech was within normal limits for rate and articulation.  His thought processes were clear, coherent and goal-directed.  He did not have delusions or hallucinations.  His mood was described as "pretty neutral, feel pretty good in the morning, more anxiety and stress as the day goes on" and he appeared mildly anxious.  The Veteran described a pattern of chronic psychological rigidity.  His affect was somewhat constricted and appropriate.  The Veteran noted suicidal ideation in that a couple months earlier, he had a plan to drive his car into something, but because of medications, his commitment to his family, and religious beliefs, he did not act on it.  The examiner found that the Veteran was not currently at significantly elevated risk for suicide.  The Veteran also denied homicidal ideation, and reported that he gets six hours of sleep a night was convincingly denied.  His memory was grossly intact, and he had fair judgment fair and adequate insight.  

The examiner considered all the Veteran's reported symptoms and the examiner's observations and opined that the Veteran's disability is best summarized as causing "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication"; such an evaluation equates with a 10 percent rating.  

The Board acknowledges that the Veteran mentioned for the first time prior suicidal ideation at the 2017 VA examination and that suicidal ideation is listed in the 70 percent rating discussion in the rating criteria.  However, and importantly, it is not merely the symptom listed which is the deciding factor in assigning an evaluation, but rather it is the affect that the symptom has on the Veteran's functioning. Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d 112 (Fed. Cir. 2013). 

Although the Veteran had a suicidal thought(s), he never made an attempt at suicide, and the record does not reflect that his thoughts caused him to have occupational and social impairment with deficiencies in most areas.  No clinician has found the Veteran to be at a serious risk of suicide, nor are there any mental health treatment records wherein the Veteran sought treatment for suicidal ideation. In addition, as noted above, a clinician, who is educated and trained in mental health impairment, was aware of the Veteran's suicidal thought and found that his symptoms still did not rise to the level of impairment which would warrant higher than a 30 percent evaluation, as they did not cause such an adverse effect on occupational and social functioning.

The examiner also considered the Veteran's report of impaired judgment, and difficulty establishing and maintaining effective work and social relationships; and nonetheless found that the Veteran's symptoms did not rise to the level of such.  Notably, the Veteran's judgment was intact when examined, there are no private clinical records reflecting impaired judgment, the Veteran maintains a good relationship with his spouse of many years and children, and the Veteran continues to minister and attend church every Sunday, and attend social events.  Such is evidence against difficulty maintaining social and work relationships.

The Veteran's PTSD has not been manifested by symptoms which by their nature, severity, and duration rise to the level of a 50, 70, or 100 percent rating.  The fact that he believes that he spends money excessively has not been shown to impair his ability to handle his finances such that he is no longer capable of such.  Importantly, the clinician to whom he reported his symptoms did not find such a high level of severity as to warrant a 50 percent or higher evaluation..  

The Veteran has also not obsessional rituals which interfere with routine activities, spatial disorientation, speech disturbances, grossly inappropriate behavior, persistent danger to himself or others, severe memory loss, disorientation to time or place, or persistent delusions or hallucinations due to his service-connected disability.  Although he contends that he can be irritable (e.g. anger, "lashing out", throwing things, punching), he has been cooperative with clinicians and cooperative at the Board hearing where he testified.  In addition, the claims file does not contain evidence of assaultive behavior or arrests for violence or anger management issues.  Although he has anxiety, he has not had panic attacks more than once a week or which have shown to interfere with daily tasks.  

Importantly, he does not have symptoms, whether or not listed in the rating criteria, which rise to the level of severity required for a rating higher than 30 percent for any period on appeal.  The Veteran has not provided any records reflecting that his PTSD symptoms have resulted in his regular attendance at counseling, therapy, or hospitalization as needed to cope or manage his disability.

The claims file does not include sufficient evidence that his symptoms have such an adverse impact on his social and occupational functioning that he is not adequately compensated with a 30 percent rating.

Based on the foregoing, a higher rating is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

As noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As an initial matter, the Board notes that the Veteran's disability meets the schedular requirements for a TDIU because all the separately rated symptoms stem from a common etiology and may therefore, be considered as one disability.  The Veteran has an education level of a Bachelor's degree.  He also has several decades of experience in the biotechnology and pharmaceuticals field, to include management.  The Board acknowledges the Veteran's assertion that he stopped working due to his lymphoma; however, the mere fact that the Veteran stopped working in 2001 due to his diagnosis is not synonymous with the inability to currently maintain substantial gainful employment.  The clinical records reflect that the Veteran's disease has been in remission since 2001 and they also reflect an absence of residuals for at least a decade afterwards.  

The clinical records reflect that the Veteran's residuals of non-Hodgkin's lymphoma adjudicated above are not so severe as to prevent him from substantial gainful employment.  Even taken together, the symptoms do not prevent substantial gainful employment consistent with education and prior experience as a vice president of operations for a company.  His inability to feel his toes and fingertips, his bowel disturbances, and the scar of his abdomen have not been shown to prevent substantial gainful employment consistent with his past experiences and educational background.  Adding those disabilities to his PTSD and considering them all together, the Veteran still has not been shown to be unable to maintain substantial gainful employment.  His past experience in management, which would include some type of interaction with other people, has not been shown to be precluded.  The fact that he ministers at a church reflects that he can handle being around other people and speaking to them.  His good relationships with his family reflect that he can maintain social activity of dealing with people.  He maintains fair and/or intact judgement, insight, thought processes, speech, and memory, and has been able to do consulting work without difficulty.  Quite simply, the Veteran's residuals of his disabilities are not so significant as to preclude the Veteran, with his college education and employment history, from maintaining a job above the poverty level.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, and but does not find that the evidence is of such approximate balance as to warrant its application with regard to the issues denied above. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (as secondary to service-connected non-Hodgkin's Lymphoma) is denied. 

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (as secondary to service-connected non-Hodgkin's Lymphoma).
  
Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity (as secondary to service-connected non-Hodgkin's Lymphoma) is denied. 

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity (as secondary to service-connected non-Hodgkin's Lymphoma) is denied.

Entitlement to an initial rating in excess of 10 percent for a scar on the abdomen associated with non-Hodgkin's lymphoma is denied

Entitlement to an initial rating in excess of 10 percent for intestinal neoplasm (claimed as symptoms to include abdominal pain, diarrhea, and constipation) (as secondary to service-connected non-Hodgkin's lymphoma is denied. 

Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD), associated with non-Hodgkin's lymphoma, is denied. 

An effective date of June 28, 2010 for the assignment of a 10 percent rating for bilateral upper and lower peripheral neuropathy, and intestinal neoplasm, and for an assignment of a 30 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of compensation benefits.


REMAND

At the October 2014 Board hearing and in a 2014 statement, it was suggested that the Veteran's private physician, Dr. C. provided medical nexus opinions that related a hearing disability and/or eye disability(ies) to the Veteran's non-Hodgkin's lymphoma.  While the Veteran's representative indicated these opinions were of record, review of the Veteran's record reflects that they have not been received.  The Veteran was provided an opportunity, pursuant to the 2015 remand, to submit these opinions but has failed to do so. 
 
Hearing Loss/Tinnitus

A private September 2010 record reflects that the Veteran complained of ear pain.  The era was positive for effusion.  The report is negative for any discussion that the ear pain is related to chemotherapy almost a decade earlier. 

In an April 2011 VA Form 21-0820, the Veteran filed for service connection for bilateral hearing loss.  He did not note any tinnitus at that time. 

A September 2011 VA examination report reflects that the Veteran did not report tinnitus.  He had hearing loss disability for VA purposes.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hearing loss is proximately due to or the result of the Veteran s service connected condition because hearing loss is not listed as a side effect of CHOP or Rituximab chemotherapy regimen.  The examiner did not provide an opinion as aggravation, or to tinnitus, as it was not reported by the Veteran at the time.  Thus, a supplemental opinion may be useful to the Board.  The clinician should consider the pertinent evidence of record to include the Veteran's age; non-Hodgkin's lymphoma, and treatment for such, and time lapse since treatment until complaints of or diagnosis of symptoms.  (The Veteran testified at the 2014 Board hearing that after his chemotherapy he went to a doctor for his hearing, that his hearing had gotten worse and that he has tinnitus.  This is the first complaint of tinnitus.)

Vision

The Veteran testified at the 2014 Board hearing that his chemotherapy caused a deterioration in his vision, dry eye, and cataract.  He testified that since his chemotherapy he has had three or four different lens changes in his glasses. 

In an April 2011 VA Form 21-0820, the Veteran filed for service connection for loss of eyesight secondary to non-Hodgkin's lymphoma.

A September 2011 VA examination report reflects his contention that since his chemotherapy in 2001, he started to notice blurred vision for distance and reading.  He reported a sandy feeling in each eye for which he uses medication.  The examiner diagnosed the Veteran with dry eye, and cataracts.  The Veteran's vision was 20/50 uncorrected, and 20/40 or better when corrected.  In a January 2012 opinion, the examiner stated that the Veteran's health is unremarkable except for cataract, which is an age-related change and not secondary to treatment for lymphoma.  The examiner did not discuss the Veteran's dry eye(s) or vision acuity for which the Veteran contends that he has had multiple prescription changes since his 2001 non-Hodgkin's lymphoma.  Thus, a supplemental opinion may be useful to the Board. 

Accordingly, the case is REMANDED for the following action: 

1.  Attempt to obtain all private and VA treatment/ examination records for the Veteran's hearing and eyes from 2000 to present. 

2.  Thereafter, with regard to the Veteran's hearing loss, obtain a supplemental audiology opinion to whether it is as likely as not that the Veteran's non-Hodgkin's lymphoma and/or its treatment aggravated his hearing loss disability.

If the clinician finds that his non-Hodgkin's lymphoma and/or its treatment aggravated his hearing loss disability, the clinician  should note the level of hearing loss prior to aggravation and the level after aggravation.

The clinician should also opine as to whether it is as likely as not that the Veteran's non-Hodgkin's lymphoma and/or its treatment either (a) caused or (b) aggravated tinnitus.  

3.  Thereafter, with regard to the Veteran's vision, obtain a supplemental audiology opinion to whether it is as likely as not that the Veteran's non-Hodgkin's lymphoma and/or its treatment either (a) caused or (b) aggravated his loss of vision acuity and/or dry eyes. 

Also obtain a supplemental opinion as to whether the Veteran's non-Hodgkin's lymphoma aggravated the Veteran's cataracts.

If the clinician finds that the Veteran's non-Hodgkin's lymphoma and/or its treatment aggravated cataracts, dry eye, and/or vision, the clinician should note the level of disability prior to aggravation and the level after aggravation.

4.  Following completion of the above, readjudicate the issue of entitlement to a separate rating for hearing loss, tinnitus, and or vision disabilities as secondary to non-Hodgkin's lymphoma and/or its treatment.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


